The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claims 1-9 are pending.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Objections
Claims 3 and 8 are objected to because of the following informalities:  improper Markush group format. According MPEP § 2171.05(h), one acceptable form of alternative expression, which is commonly referred to as a Markush group, recites members as being “selected from the group consisting of A, B and C.” See Ex parte Markush, 1925 C.D. 126 (Comm’r Pat. 1925).   Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the following limitations “a first monomer comprising 1,1-disubstituted alkene monomer of formula III, having a low Tg“ and “a second monomer comprising 1,1-disubstituted alkene monomer of formula III, having an elevated Tg“,  which render the claim indefinite because according the Layman’s definition “a glass transition temperature of a polymer is the temperature at which an amorphous polymer moves from a hard or a glassy state to a softer, often rubbery or viscous state.” The definition of glass transition temperature cannot be applied to a monomer, it should be applied only to a polymer. Therefore, the scope of the claimed subject matter cannot be determined by one having ordinary skill in the art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable as obvious over Stevenson et al. (U.S. Patent 9,249,265).   
With regard to the limitations of claims 1 and 3-6, Stevenson discloses a process comprising the steps of: 
i) agitating a mixture comprising: about 25 weight percent or more of a carrier liquid, a surfactant, and one or more first monomers to form micelles of the one or more first monomers in the carrier liquid, wherein the one or more first monomers includes one or more 1,1-disubstituted alkenes; 
ii) reacting an activator with at least one of the one or more first monomers in the micelle for initiating the anionic polymerization of the one or more first monomers; 
iii) anionically polymerizing the one or more first monomers to a number average molecular weight of about 700 g/mole or more; 
iv adding one or more second monomers to the emulsion following the step of anionically polymerizing the one or more first monomers, wherein the one or more second monomers differ from the one or more first monomers in composition or includes a different monomer; and 
v. anionically polymerizing the one or more second monomers,  
wherein the one or more 1,1-disubstituted alkenes include a compound having a first hydrocarbyl group bonded to one of the carbonyl groups through a direct bond or through an oxygen atom and a second hydrocarbyl group bonded to the other carbonyl group through a direct bond or through an oxygen atom, 
wherein the one or more first monomers includes two 1,1-disubstituted alkenes, including a first 1,1-disubstituted alkene and a second 1,1-disubstituted, and 
wherein the monomer includes a hydrocarbyl group selected from the group consisting of a C1-15 straight or branched chain alkyl, a C1-15 straight or branched chain alkenyl, a C5-18 cycloalkyl, a C6-24 alkyl substituted cycloalkyl, a C4-18 aryl, a C4-20 aralkyl, and a C4-20 aralkyl (claims 1, 6, 9, and 15).
The 1,1-disubstituted alkene preferably has a structure as shown below in Formula I, where X1 and X2 are an oxygen atom or a direct bond, and where R1 and R2 are each hydrocarbyl groups that may be the same or different. Both X1 and X2 may be oxygen atoms, such as illustrated in Formula IIA, one of X1 and X2 may be an oxygen atom and the other may be a direct bond, such as shown in Formula IIB, or both X1 and X2 may be direct bonds, such as illustrated in Formula IIC. The 1,1-disubstituted alkene compounds used herein may have all ester groups (such as illustrated in Formula IIA), all keto groups (such as illustrated in Formula IIB) or a mixture thereof (such as illustrated in Formula IIC). Compounds with all ester groups are preferred due to the flexibility of synthesizing a variety of such compounds (col. 5, line 48 through col. 6, line 35):

    PNG
    media_image1.png
    806
    760
    media_image1.png
    Greyscale


 With regard to the limitations of claim 1, Stevenson does not disclose the claimed numeric limitations for the weights of the first monomer, the second monomer, and the multifunctional crosslinker.
Furthermore it is noted that the amounts of the first monomer, the second monomer, and the multifunctional crosslinker are result effective variables, and therefore, it is within the skill of those skilled in the art to find the optimum value of a result effective variable, as per In re Boesch and Slaney 205 USPQ 215 (CCPA 1980): Discovery of optimum value of a result effective variable in known process is ordinarily within the skill in the art and would have been obvious.     
It is noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).
With regard to the limitations of claim 2, Stevenson does not disclose the glass transition temperatures of the first and the second monomers.
However, in view of substantially identical acrylate based adhesive composition comprising substantially identical first monomer comprising 1,1-disubstituted alkene monomer and second monomer comprising 1,1-disubstituted alkene monomer between the teaching of Stevencon’597 and instant claims, it is the Examiner’s position that Stevenson’s first 1,1-disubstituted alkene monomer and the second 1,1-disubstituted alkene monomer possess this property. Since the USPTO does not have equipment to do the analytical test, the burden is now shifted to the applicant to prove otherwise. In re Best 195 USPQ 430, (CCPA 1977).    
With regard to the limitations of claim 7, Stevenson discloses that some or all of the 1,1-disubstituted alkenes can also be multifunctional having more than one core unit and thus more than one alkene group. Exemplary multifunctional 1,1-disubstituted alkenes are illustrated by the formula:  

    PNG
    media_image2.png
    261
    741
    media_image2.png
    Greyscale

wherein R1, R2 and X are as previously defined; n is an integer of 1 or greater; and R is a hydrocarbyl group, and the 1,1-disubstituted alkene has n+1 alkenes. Preferably n is 1 to about 7, and more preferably 1 to about 3, and even more preferably 1. In exemplary embodiments R2 is, separately in each occurrence, straight or branched chain alkyl, straight or branched chain alkenyl, straight or branched chain alkynyl, cycloalkyl, alkyl substituted cycloalkyl, aryl, aralkyl, or alkaryl, wherein the hydrocarbyl groups may contain one or more heteroatoms in the backbone of the hydrocarbyl group and may be substituted with a substituent that does not negatively impact the ultimate function of the compounds or polymers prepared from the compounds. Exemplary substituents are those disclosed as useful with respect to R1. In certain embodiments R2 is, separately in each occurrence, C1-15 straight or branched chain alkyl, C2-15 straight or branched chain alkenyl, C5-18 cycloalkyl, C6-24 alkyl substituted cycloalkyl, C4-18 aryl, 
C4-20 aralkyl or C4-20 aralkyl groups. In certain embodiments R2 is separately in each occurrence C1-8 straight or branched chain alkyl, C5-12 cycloalkyl, C6-12 alkyl substituted cycloalkyl, C4-18 aryl, C4-20 aralkyl or C4-20 alkaryl groups (col. 9, lines 12-46). 
With regard to the limitations of claim 8, Stevenson discloses that the resulting emulsion polymer may be employed in a polymeric composition including one or more additives, such as antioxidants, heat stabilizers, light stabilizers, process stabilizers, lubricants, antiblocking agents, antistatic agent, anti-fogging agents, solvents, plasticizers, fillers, antistatic agents, coupling agents (e.g., for the fillers), crosslinking agents, nucleating agent, anti-blocking agent, defoaming agents, pigments, colorant, flame retardant additives, flow aid, lubricant, slip agent and other processing aids known to the polymer compounding art. Suitable flame retardants may include halogen containing flame retardants and halogen free flame retardants (col. 22, lines 51-63).
With regard to the limitations of claim 9, Stevenson discloses that the polymers may be employed as a coating, such as a protective coating (col. 24, lines 51-53).
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable as obvious over Sullivan et al. (U.S. Patent 9,315,597).   
With regard to the limitations of claims 1, and 3-6, Sullivan discloses a composition comprising about 10 weight percent or greater of one or more first 1,1-disubstituted alkene compounds wherein each carbonyl group independently has a hydrocarbyl group bonded to the carbonyl groups by a direct bond, an oxygen atom, a nitrogen atom or a sulfur atom wherein one or more of the hydrocarbyl groups comprise an aryl group, aralkyl group, alkaryl group with the aryl group bonded to the 1 or 2 carbon atom, a cycloalkyl group, an alkyl group with a cycloalkyl group on the 1 or 2 carbon atom, or a branched alkyl group wherein the 1 carbon atom is a tertiary or the 1 and 2 carbon atoms are secondary; and about 10 weight percent or greater of one or more second 1,1-disubstituted alkene compounds wherein each carbonyl group independently has a hydrocarbyl group bonded to the carbonyl groups by a direct bond or a heteroatom, and the hydrocarbyl groups are selected such that homopolymers prepared from the second 1,1-disubstituted alkenes exhibit glass transition temperatures of less than 600C., wherein the first 1,1-disubstituted alkene compounds are different from the second 1,1-disubstituted alkene compounds, and wherein a polymer prepared from the composition exhibits a glass transition temperature of greater than 350C,
wherein the second 1,1-disubstituted alkenes have hydrocarbyl groups of alkyl with a primary 1 carbon atom or a secondary 1 carbon atom and primary 2 carbon atom, alkenyl with a primary 1 carbon atom or a secondary 1 carbon atom and primary 2 carbon atom, alkaryl wherein the aryl group is bonded to a carbon atom which is 3 or more carbon atoms from the direct bond or the heteroatom, alkyl group with a cycloalkyl group bonded to a carbon atom which is 3 or more carbon atoms from the direct bond, oxygen atom, nitrogen atom or sulfur atom, or a polyalkylene ether, and 
wherein the one or more first 1,1-disubstituted alkenes correspond to one of formulas 1 or 2:  

    PNG
    media_image3.png
    510
    681
    media_image3.png
    Greyscale

and the one or more second 1,1-disubstituted alkenes correspond to formula 3:


    PNG
    media_image4.png
    294
    743
    media_image4.png
    Greyscale



wherein: R1 is separately in each occurrence a hydrocarbyl group comprising an aryl group, aralkyl group, alkaryl group with the aryl group bonded to the 1 or 2 carbon atom, a cycloalkyl group, an alkyl group with a cycloalkyl group on the 1 or 2 carbon atom, or a branched alkyl group wherein the 1 carbon atom is a tertiary or the 1 and 2 carbon atoms are secondary; R2 is, separately in each occurrence a hydrocarbyl group selected such that homopolymers prepared from the alkenes of formula 3 exhibit glass transition temperatures of less than 600C.; R' is separately in each occurrence hydrocarbyl or hydrogen and X is a heteroatom or a direct bond (claims 1-3).     
With regard to the limitations of claim 1, Sullivan does not disclose the claimed numeric limitations for the weights of the first monomer, the second monomer, and the multifunctional crosslinker.
Furthermore it is noted that the amounts of the first monomer, the second monomer, and the multifunctional crosslinker are result effective variables, and therefore, it is within the skill of those skilled in the art to find the optimum value of a result effective variable, as per In re Boesch and Slaney 205 USPQ 215 (CCPA 1980): Discovery of optimum value of a result effective variable in known process is ordinarily within the skill in the art and would have been obvious.     
It is noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).
With regard to the limitations of claim 2, Sullivan does not disclose the glass transition temperatures of the first and the second monomers.
However, in view of substantially identical acrylate based adhesive composition comprising substantially identical first monomer comprising 1,1-disubstituted alkene monomer and second monomer comprising 1,1-disubstituted alkene monomer between the teaching of Stevencon’597 and instant claims, it is the Examiner’s position that Sullivan’s first 1,1-disubstituted alkene monomer and the second 1,1-disubstituted alkene monomer possess this property. Since the USPTO does not have equipment to do the analytical test, the burden is now shifted to the applicant to prove otherwise. In re Best 195 USPQ 430, (CCPA 1977).    
With regard to the limitations of claim 7, Sullivan discloses a composition according to claim 1 which further comprises one or more multifunctional 1,1-disubstituted alkene compounds which comprise the core unit of two or more 1,1-disubstituted alkene which correspond to the formula: 

    PNG
    media_image5.png
    288
    752
    media_image5.png
    Greyscale

wherein: 
R1 is separately in each occurrence a hydrocarbyl group comprising an aryl group, aralkyl group, alkaryl group with the aryl group bonded to the 1 or 2 carbon atom, a cycloalkyl group, an alkyl group with a cycloalkyl group on the 1 or 2 carbon atom, or a branched alkyl group wherein the 1 carbon atom is a tertiary or the 1 and 2 carbon atoms are secondary; 
R2 is separately in each occurrence alkyl with a primary 1 carbon atom or a secondary 1 carbon atom and a primary second carbon atom, alkenyl with a primary 1 carbon atom or a secondary 1 carbon atom and a primary second carbon atom, alkaryl wherein the aryl group is bonded to a carbon atom which is 3 or more carbon atoms from X, alkyl group with a cycloalkyl group bonded to a carbon atom which is 3 or more carbon atoms from the X, a polyalkylene or ether; 
R3 is separately in each occurrence a polyvalent hydrocarbon group; 
R' is separately in each occurrence hydrocarbyl or hydrogen; 
X is a heteroatom or a direct bond; 
a is separately in each occurrence an integer of 1 or more; 
b is separately in each occurrence an integer of 0 or more wherein the sum of a and b is 2 or greater and the number of valences of R3 is equal to the sum of a and b (claim 8).
With regard to the limitations of claim 8, Sullivan discloses that the polymerizable compositions may further contain other components to stabilize the compositions prior to exposure to polymerization conditions or to adjust the properties of the final polymer for the desired use. For example, in certain embodiments, a suitable plasticizer can be included with a reactive composition. Exemplary plasticizers are those used to modify the rheological properties of adhesive systems including, for example, straight and branched chain alkyl-phthalates such as diisononyl phthalate, dioctyl phthalate, and dibutyl phthalate, trioctyl phosphate, epoxy plasticizers, toluene-sulfamide, chloroparaffins, adipic acid esters, sebacates such as dimethyl sebacate, castor oil, xylene, 1-methyl-2-pyrrolidone and toluene. Commercial plasticizers such as HB-40 partially hydrogenated terpene manufactured by Solutia Inc. (St. Louis, Mo.) can also be suitable.
For example, one or more dyes, pigments, toughening agents, impact modifiers, rheology modifiers, natural or synthetic rubbers, filler agents, reinforcing agents, thickening agents, opacifiers, inhibitors, fluorescence markers, thermal degradation reducers, thermal resistance conferring agents, surfactants, wetting agents, or stabilizers can be included in a polymerizable system. For example, thickening agents and plasticizers such as vinyl chloride terpolymer (comprising vinyl chloride, vinyl acetate, and dicarboxylic acid at various weight percentages) and dimethyl sebacate respectively, can be used to modify the viscosity, elasticity, and robustness of a system. In certain embodiments, such thickening agents and other compounds can be used to increase the viscosity of a polymerizable system from about 1 to 3 cPs to about 30,000 cPs, or more (col. 21, lines 4-33).
With regard to the limitations of claim 9, Sullivan discloses that the compositions and methods facilitate the use of 1,1-disubstituted alkene compounds in a broader variety of applications, for instance adhesives and coatings where greater structural rigidity and modulus are desired, components for optical fibers, resins and other adhesive and coating applications where exposure to high temperature is expected, and the like (col. 6, lines 53-59).
It is well settled that the Applicants have to use the closest prior art to run a consecutive “back-to-back” test to show unexpected results, if any. “Showing unexpected results over one of two equally close prior art references will not rebut prima facie obviousness unless the teachings of the prior art references are sufficiently similar to each other that the testing of one showing unexpected results would provide the same information as to the other”. In re Johnson, 747 F.2d 1456, 1461, 223 USPQ 1260, 1264 (Fed. Cir. 1984).   
	         Objective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant. See, for example, In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984) (“It is well settled that unexpected results must be established by factual evidence.” “[A]ppellants have not presented any experimental data showing that prior heat-shrinkable articles split. Due to the absence of tests comparing appellant’s heat shrinkable articles with those of the closest prior art, we conclude that appellant’s assertions of unexpected results constitute mere argument.”). See also In re Lindner, 457 F.2d 506, 508, 173 USPQ 356, 358 (CCPA 1972); Ex parte George, 21 USPQ2d 1058 (Bd. Pat. App. & Inter. 1991). See MPEP 716.01(c).


	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. BERNSHTEYN whose telephone number is (571)272-2411.  The examiner can normally be reached on 9AM-5PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL M. BERNSHTEYN/Primary Examiner, Art Unit 1764